Citation Nr: 0419251	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  96-21 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
disability of the right little finger.

2.  Entitlement to a compensable rating for disability of the 
right ring finger.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for diabetes mellitus, 
Type II.

5.  Entitlement to service connection for carpal tunnel 
syndrome of the right upper extremity as secondary to 
service-connected disabilities of the right ring and little 
fingers.
 
6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
August 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The appeal for service connection for carpal tunnel syndrome 
arises from an RO rating decision dated in February 1996.

The appeal for service connection for PTSD arises from an RO 
rating decision dated in September 1998.  In April 2000, the 
Board denied the claim as not well grounded.  However, 
regarding final decisions denying claims on the basis that 
they were not well grounded during the period from July 14, 
1999, to November 8, 2000,  such claims must be readjudicated 
upon motion of the claimant or the Secretary if the motion is 
filed prior to November 9, 2002.  See Section 7 of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In this case, the Board denied the 
claim as not well grounded in April 2000, and the veteran 
requested readjudication of the claim in October 2000.   
Accordingly, the original claim for service connection for 
PTSD is still before the Board; there is no requirement for 
submission of new and material evidence to reopen the claim.

The appeals for entitlement to a TDIU, entitlement to a 
rating in excess of 10 percent for disability of the right 
little finger, and entitlement to a compensable rating for 
disability of the right ring finger, arise from an RO rating 
decision dated in September 2001.
   
The appeal for service connection for Diabetes Mellitus, Type 
II, arises from an RO rating decision dated in July 2003.

An October 2003 deferred rating decision on the matter of 
entitlement to a clothing allowance reflects that the claim 
was as of that time unresolved.  The record is not clear as 
to whether the claim has been adjudicated.  This matter is 
referred to the RO for appropriate action.

Several aspects of the current appeal were the subject of a 
Board remand dated in April 2000. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

In October 2003, the veteran indicated records of ongoing 
treatment at the Long Beach, California, VA Medical Center 
(VAMC) to be relevant to the claims on appeal.  A letter 
dated in May 2003 from a treating psychiatrist confirms that 
the veteran has received treatment for PTSD at the VAMC since 
at least 2001; few if any of the records of the described 
psychiatric treatment are associated with the claims file.  
Additionally, the veteran has indicated that he has been 
recently diagnosed with Type II diabetes mellitus; the most 
recent records of treatment obtained reflect a diagnosis of 
glucose intolerance, and the RO has not attempted to 
substantiate the diagnosis of diabetes mellitus by obtaining 
more recent records of treatment.  More generally, although 
several reports of VA compensation examinations are 
associated with the claims files, relatively few records of 
VA treatment dating from 1994 forward have been obtained.  It 
appears likely that many additional relevant records of 
treatment from the VAMC in Long Beach, from two, three, or 
more different clinics, are available at the VAMC and should 
be associated with the claims file.  See 38 U.S.C.A. § 5103A.

The Board further notes that the RO denied the claim of 
service connection for Type II diabetes mellitus, in part, on 
the basis that the veteran should not be presumed exposed to 
Agent Orange because he did not set foot on land in Vietnam.  
The Board notes that the service personnel records and a 
March 2003 response to a request for information from the 
service department indicate that the veteran "sailed in 
Vietnamese waters" (in the words of the service department) 
during the following periods -  December 27, 1965 to January 
8, 1966; January 14, 1966, to January 28, 1966; and February 
4, 1966, to February 9, 1966.  On its face, this might 
reasonably be read as indicating that the veteran served in 
the waters of Vietnam, i.e., literally in the Republic of 
Vietnam.  Such an interpretation is consistent with the 
veteran's assertion that he served aboard a small vessel that 
navigated inland waters in Vietnam.  In the undersigned's 
view, the veteran should be afforded the presumptions 
pertaining to Vietnam veterans who served in the Republic of 
Vietnam.  See 38 C.F.R. § 3.307(a)5(iii).  That is, as the 
veteran served in the waters of the Republic of Vietnam, such 
as on a river or other waterway entering into the mainland 
area, even if he did not step ashore-as opposed to in the 
waters offshore and without having set foot in Vietnam--he is 
entitled to a presumption of service connection for Type II 
diabetes mellitus (assuming current VA records of treatment 
yet to be obtained by the RO show him to have Type II 
diabetes mellitus).   See 38 C.F.R. § 3.307(a)5(iii), 
3.309(e).  

Additionally, the Board notes that the May 2003 written 
opinion from a VA treating psychiatrist indicates that the 
veteran has a longstanding diagnosis of PTSD, which has been 
confirmed by other examining physicians.  The diagnosis was 
based on traumatic events experienced while serving as a 
"boatsainmate/coxswainmate" delivering materials and troops 
in small boats.  The veteran has indicated that during these 
deliveries, the veteran's boat took enemy fire and he was 
involved in both friendly and enemy kills.  As noted above, 
the service department has verified that the veteran sailed 
in the waters of Vietnam in late 1965 and early 1966.  Thus, 
associated with the claims file is an unequivocal diagnosis 
of PTSD and claimed stressors that the RO should attempt to 
verify.  Further, another of the veteran's claimed stressors, 
of accidentally cutting his right ring and little fingers 
with a meat saw on March 18, 1965, is documented in the 
service medical records.  Accordingly, the Board finds that 
all records of psychiatric treatment for PTSD should be 
obtained; the RO should attempt to verify the veteran's 
unconfirmed stressors; and a VA examination should be 
scheduled for a determination as to whether it is at least as 
likely as not that the veteran has PTSD related to service.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), 3.304(f).

Further, a May 2003 VA compensation examination of the 
veteran's right hand was conducted without the benefit of the 
claims file.  The veteran was noted by the examiner to be a 
somewhat suboptimal historian.  Indeed, a fair reading of the 
report would appear to be that the lack of a reliable history 
hindered the examiner's efforts to accurately render a 
diagnosis and ascertain the veteran's level of disability.  A 
new VA examination should be scheduled in which the examiner 
has an opportunity to review the claims file, to include the 
service medical records and recent records of VA examinations 
and VA treatment.  See 38 U.S.C.A. § 5103A. 

With respect to the claim for service connection for carpal 
tunnel syndrome, the veteran was diagnosed in August 1996 by 
a VA physician as having carpal tunnel syndrome, based on 
nerve conduction studies conducted in April 1995.  In the 
Board's view, a medical opinion is warranted to address the 
veteran's claim that his carpal tunnel syndrome is secondary 
to his service-connected disabilities of the right ring and 
little fingers.  Accordingly, the veteran should be afforded 
a VA examination to ascertain whether it is at least as 
likely as not that he has carpal tunnel syndrome of the right 
upper extremity secondary to service-connected disabilities 
of the right index and little fingers.  See 38 U.S.C.A. 
§ 5103A(d).

Additionally, the RO should ensure compliance with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VCAA includes an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002).  Also see Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. 
§ 3.159(b). 

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims of the impact of 
the notification requirements on the 
claims.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claims.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

In so doing, the RO should obtain all 
records of treatment at the Long Beach 
VAMC for PTSD or other psychiatric 
disability, carpal tunnel syndrome, 
disability of the right ring and little 
fingers, and diabetes mellitus and/or 
glucose intolerance, for the period from 
January 1994 to the present.

2.  The veteran should be requested to 
provide any additional information, in as 
specific form as possible as to names, 
dates, and locations, that he may recall 
regarding his claimed PTSD stressors. 

3.  Based on any additional information 
obtained regarding the veteran's claimed 
stressors, as well as the information 
relating thereto previously supplied by 
the veteran and any pertinent evidence 
currently of record, the RO should 
prepare a summary of all the claimed 
stressors, with as much detail as 
possible.  This summary, along with a 
copy of the veteran's DOD Forms 214 and 
215, and the Department of the Army Form 
20, or the equivalent, and all associated 
documents, to include the veteran's 
Official Military Personnel File, should 
be sent to the USASCRUR and/or the United 
States Marine Corps (USMC), with a 
request to provide any information that 
may corroborate the veteran's alleged 
stressors.

The RO's request should specifically 
include a request from USASCRUR for an 
opinion, if possible, as to whether the 
veteran was associated with his unit at a 
time when it received and returned enemy 
fire, to include the periods during which 
the veteran is documented to have 
"sailed in Vietnamese waters" (in the 
words of the service department) -  
December 27, 1965 to January 8, 1966; 
January 14, 1966, to January 28, 1966; 
and February 4, 1966, to February 9, 
1966.

4.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility or facilities for the 
veteran to be afforded a VA neurological 
and orthopedic examination for the purpose 
of determining the current severity of his 
service-connected disabilities of the 
right little finger and right ring finger, 
and whether it is at least as likely as 
not (whether there is a 50 percent or 
greater probability) that the veteran has 
current carpal tunnel syndrome related to 
his current service-connected disabilities 
of the right hand.  The RO should send the 
claims file to the examiner for review, 
and the clinician should indicate that the 
claims file was reviewed, to include the 
service medical records, the diagnosis in 
August 1996 by a VA physician of carpal 
tunnel syndrome, based on nerve conduction 
studies conducted in April 1995; and 
recent VA examination and treatment 
records.

The examiner should indicate any favorable 
or unfavorable ankylosis of the right ring 
and fifth fingers found.  The examiner 
should be asked specifically whether or 
the extent to which he concurs with the 
May 2003 examiner's diagnosis of 
"favorable and unfavorable ankylosis of 
the distal interphalangeal joint and 
proximal interphalangeal joint of the 
fourth and fifth digits right hand." 
 
The examiner should perform full range of 
motion studies of the right ring and 
little fingers and comment on the 
functional limitations caused by pain, 
flare-ups of pain, weakness, 
fatigability, and incoordination.  Any 
additional functional limitation should 
be expressed as limitation of motion of 
the fingers, or, if applicable, favorable 
or unfavorable ankylosis.  Specifically, 
after determining the range of motion, 
the examiner should opine whether it is 
at least as likely as not that there is 
any additional functional loss (i.e., 
additional loss of motion) due to pain or 
flare-ups of pain supported by adequate 
objective findings, or weakness on 
movement, excess fatigability, or 
incoordination.

With respect to carpal tunnel syndrome, 
the examiner should indicate whether a 
current diagnosis of carpal tunnel 
syndrome is warranted, and if so, opine 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the carpal tunnel 
syndrome was caused or aggravated 
(chronic worsening of underlying 
condition versus temporary flare-up of 
symptoms) by the veteran's service-
connected disabilities of the right ring 
and little fingers.  

The examiner should offer separate 
opinions as to the extent to which the 
veteran's disabilities of the right ring 
and little fingers, and any carpal tunnel 
syndrome found, are productive of 
industrial impairment or ability to 
obtain or maintain employment.

5.  Once all available medical records 
have been received and all stressor 
development has been completed,  the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA psychiatric 
examination for the purpose of determining 
whether he has PTSD and, if so, whether it 
is at least as likely as not (whether 
there is a 50 percent or greater 
probability) that his PTSD began during 
service or is related to some incident of 
service.  The RO should send the claims 
file to the examiner for review, and the 
clinician should indicate that the claims 
file was reviewed, to include the service 
medical records, including records of 
injury to the veteran's right hand in 
March 1965; records pertaining to a work-
related head injury in June 1994; service 
department records to indicate that the 
veteran sailed in Vietnamese waters; and 
recent VA records of treatment and reports 
of psychiatric compensation examinations.

The examiner should be advised that the 
veteran's claimed stressor of accidentally 
cutting his right ring and little fingers 
with a meat saw on March 18, 1965, is 
documented in the service medical records.  
The examiner should further be advised of 
any additional stressors deemed by the RO 
to be verified subsequent to this remand. 
 
Based on the foregoing, the psychiatric 
examiner should render an opinion as to 
whether the veteran meets the diagnostic 
criteria for PTSD and, if so, whether it 
is at least as likely as not (whether 
there is a 50 percent or greater 
probability) that his PTSD is related to 
a verified in-service stressor.
 
6.  Thereafter, the RO should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is required, 
to include any additional development that 
may be required for the veteran's claim for a 
TDIU.  

7.  The RO should readjudicate the issues 
on appeal.  If any benefit sought remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




